Exhibit 10.18

 

AMENDED AND RESTATED

 

UNIFORM MEMBER MARKETING AGREEMENT

 

POOL BASIS

 

THIS AGREEMENT, made effective as of the 1st day of September 2009, by and
between MIDWEST AGRI-COMMODITIES COMPANY, a cooperative association organized
under the laws of the State of North Dakota (hereinafter referred to as
“MIDWEST”) and AMERICAN CRYSTAL SUGAR COMPANY, a cooperative association
organized under the laws of the State of Minnesota (hereinafter referred to as
“PROCESSOR”).

 

W I T N E S S E T H:

 

WHEREAS, PROCESSOR is a producer-owned and producer-operated agricultural
cooperative which is organized and operated so as to adhere to the provisions of
Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec. 1141j(a)), as
amended, and the Capper-Volstead Act of 1922 (7 U.S.C., Sec. 291, 292), and
which is engaged in the operation of one or more sugar beet processing plants
for the purposes of producing sugar, beet pulp, beet molasses, and related
products from sugar beets; and

 

WHEREAS, MIDWEST is organized and operated so as to adhere to the provisions of
Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec. 1141j(a)), as
amended, and the Capper-Volstead Act of 1922 (7 U.S.C., Sec. 291,292), for the
mutual help and benefit of its processor-members for the purposes of acting as a
marketing agency for its members and of engaging in the business of marketing
the dried beet pulp, beet molasses, and related products produced by its
members; and

 

WHEREAS, PROCESSOR wishes to participate with other members (collectively the
“Members”) and pooled contract patrons (“Patrons”) of MIDWEST in developing and
maintaining a dependable market for certain products produced by PROCESSOR; and

 

WHEREAS, MIDWEST and PROCESSOR desire to enter into a membership marketing
agreement on a pool basis.

 

NOW, THEREFORE, in consideration of the above, subject to the respective terms,
conditions, and obligations of the PROCESSOR and MIDWEST herein, MIDWEST and
PROCESSOR agree as follows:

 


1.             APPOINTMENT OF MIDWEST AS SALES AGENT.  PROCESSOR APPOINTS AND
DESIGNATES MIDWEST TO ACT AS ITS SOLE WORLDWIDE AGENT IN THE SALE AND MARKETING
OF THE FOLLOWING PRODUCTS (HEREINAFTER COLLECTIVELY THE “CO-PRODUCTS”) PRODUCED
BY PROCESSOR DURING THE TERM OF THIS AGREEMENT:


 


(A)           DRIED BEET PULP;


(B)           BEET MOLASSES (EXCLUDING ANY BEET MOLASSES USED BY PROCESSOR FOR
FURTHER SUGAR PROCESSING OR IN THE PRODUCTION OF YEAST);


(C)           RAFFINATE (DE-SUGARED BEET MOLASSES);

 

--------------------------------------------------------------------------------


 


(D)           BETAINE; AND


(E)           ANY OTHER PRODUCT FOR WHICH THE MEMBERS OF MIDWEST HAVE, BY
UNANIMOUS VOTE, CREATED A SEPARATE POOL.

 

MIDWEST accepts such appointment and agrees to act as the sales agent and pool
administrator in accordance with the terms of this Agreement.  PROCESSOR agrees
that MIDWEST may employ all such persons and agencies as it determines to be
necessary to carry out its obligations under this Agreement.  MIDWEST agrees,
and is hereby empowered by PROCESSOR, to sell in its own name, and pass title on
behalf of PROCESSOR to, all Co-Products produced by PROCESSOR during the term of
this Agreement to such third party purchasers (hereinafter “Purchaser” or
“Purchasers”), in such markets, at such time or times, at such place or places,
in such manner and on such prices or terms as MIDWEST determines to be in the
best interests of PROCESSOR and the Members and Patrons of Midwest.  It is
understood and agreed that this Agreement applies to all Co-Products produced by
PROCESSOR in any state or location.

 

2.             Billing and Collection.  All sales made by MIDWEST shall be
billed on invoices of MIDWEST and all receipts shall be collected by MIDWEST.

 

3.             Product Pools.  MIDWEST and PROCESSOR agree that the Co-Products
to be sold by MIDWEST hereunder shall be pooled for each crop year with products
of the Members of MIDWEST.  Separate pools shall be maintained for each of the
Co-Products. Additional pools may be established by unanimous agreement of the
Members of MIDWEST to market new or related products developed by the Members
and Patrons.  As sales are made, the proceeds received by MIDWEST from the sale
of the Co-Products received from PROCESSOR shall be deposited into the
appropriate pool, and shall be credited to PROCESSOR and the Members on the
basis of their respective pro rata shares, as defined below in this Section 3
(the “Pro-Rata Shares”), of the net proceeds of each sale.  PROCESSOR’s share of
net proceeds as defined in Section 5 hereof and after adjustments for advances
paid under Section 6 hereof shall be distributed to PROCESSOR by MIDWEST as
rapidly as collection and accounting procedures permit.

 

With respect to each pool year covered by this Agreement, distributions of the
net proceeds shall initially be based on MIDWEST’S best estimate of the amount
of Co-Product anticipated to be produced by each participant in the pool, and
shall be adjusted by MIDWEST periodically as production figures are more
precisely determined.  Accordingly, the Pro-Rata Share of PROCESSOR for each
product pool shall be initially equal to a fraction with PROCESSOR’s estimated
annual production of that product to be pooled as the numerator and total
estimated annual pool production of that product for PROCESSOR and the other
MIDWEST Members and Patrons as the denominator.  As soon as practicable after
the close of MIDWEST’s fiscal year, and exact production is determined, precise
Pro-Rata Shares shall be established and any appropriate adjustments shall be
made among the pool participants.

 

4.             MIDWEST’s Books and Records.  MIDWEST shall keep accurate records
of sales and distribution of pool proceeds in accordance with sound and
generally accepted accounting practices.  Said records shall be at all
reasonable times fully available for inspection by PROCESSOR.  All records of
the pools shall be audited annually by MIDWEST’s regular Independent Certified
Public Auditors and the Audit report made available to PROCESSOR.

 

2

--------------------------------------------------------------------------------


 


5.             DEFINITION OF NET PROCEEDS.  THE NET PROCEEDS FOR EACH PRODUCT
POOL SHALL BE DEFINED AS THE GROSS SALES FROM SUCH POOL BY MIDWEST, LESS:

 


(A)           ALL COSTS, CHARGES OR EXPENSES DIRECTLY ATTRIBUTABLE TO THE SALE
OF THE CO-PRODUCT;

 


(B)           ALL COSTS OF TRANSPORTATION AND HANDLING OF THE CO-PRODUCT,
INCLUDING STORAGE COSTS INCURRED BY MIDWEST;

 


(C)           INSURANCE PREMIUMS PAID BY MIDWEST;

 


(D)           STATE FEED INSPECTION AND ALL OTHER FEES AND TAXES INCURRED IN THE
MARKETING OF THE CO-PRODUCT;

 


(E)           ALL OTHER DIRECT AND INDIRECT CHARGES OR EXPENSES, INCLUDING
ADMINISTRATIVE AND OVERHEAD, ATTRIBUTABLE TO THE SALE OF THE CO-PRODUCT IN THE
OPERATION OF THE PRODUCT POOLS; AND

 

(f)            All losses incurred by MIDWEST as a result of uncollectible
accounts receivable shall be allocated to the appropriate product pool and shall
be regarded as a marketing expense in determining the net proceeds of that
product pool.

 


6.             BUDGET AND ADVANCE OF MARKETING COSTS.  MIDWEST SHALL PREPARE A
MONTHLY BUDGET OR ESTIMATE OF ALL DIRECT AND INDIRECT MARKETING COSTS FOR EACH
PRODUCT POOL.  EACH MEMBER OR PATRON INVOLVED IN THE POOL SHALL PAY IN ADVANCE
ITS ESTIMATED PRO-RATA SHARE OF SUCH MARKETING COSTS FOR THE MONTH.  IN THE
ALTERNATIVE, THE PROCESSOR AUTHORIZES MIDWEST TO BORROW FUNDS PURSUANT TO ITS
BANK LINE OF CREDIT TO PAY DIRECT AND INDIRECT MARKETING COSTS, PROVIDED THAT
THE MEMBERS AND PATRONS SHALL REIMBURSE MIDWEST FOR THE MARKETING EXPENSES
INCURRED DURING THE PREVIOUS MONTH NO LATER THAN THE 8TH BUSINESS DAY OF THE
FOLLOWING MONTH.

 


7.             PRODUCT WARRANTIES AND QUALITY STANDARDS; HANDLING OF PRODUCT OF
SUBSTANDARD QUALITY.  MIDWEST SHALL FURNISH TO PROCESSOR FROM TIME TO TIME WITH
PURCHASER SPECIFICATIONS FOR CO-PRODUCTS PRESCRIBING STANDARDS AND PROCEDURES
FOR QUALITY CONTROL, STORING AND SHIPPING OF SUCH PRODUCT.  INITIALLY SUCH
STANDARDS SHALL BE THOSE SET FORTH ON SCHEDULE “A” ATTACHED HERETO.  PROCESSOR
SHALL OBSERVE AND COMPLY WITH ANY SUCH SPECIFICATIONS FURNISHED BY MIDWEST.  IN
ADDITION, ALL CO-PRODUCTS DELIVERED TO OR AT THE ORDER OF MIDWEST SHALL CONFORM
TO QUALITY AND OTHER STANDARDS THAT ARE PRESCRIBED BY APPLICABLE STATE AND
FEDERAL RULES AND REGULATIONS.

 

Co-Product of substandard quality, as determined by MIDWEST, shall, on the joint
agreement of PROCESSOR and MIDWEST, or if no agreement has been reached, at the
option of Midwest:  (a) be withheld from the pool and marketed by Midwest with
input from PROCESSOR on an individual agency basis with proceeds from the sale
of such Co-Product, less all direct and indirect selling expenses, distributed
to PROCESSOR, or (b) remain in the pool and be charged with the additional costs
relating to the substandard quality of the Co-Product.

 


8.             STORAGE OF PRODUCT.  PROCESSOR SHALL STORE ITS CO-PRODUCTS IN
TANKS, BINS, AND WAREHOUSES THAT ARE APPROVED IN ADVANCE BY MIDWEST.  AT THE
EARLIEST REASONABLE TIME AFTER PROCESSING COMMENCES EACH YEAR AND AS SOON AS
CO-PRODUCTS ARE PLACED IN STORAGE,

 

3

--------------------------------------------------------------------------------


 


PROCESSOR SHALL DELIVER REGULAR INVENTORY REPORTS TO MIDWEST.  ALL PRODUCTION
INCLUDED IN THE REGULAR INVENTORY REPORT SHALL BE INCLUDED IN THE POOL FOR THE
APPROPRIATE CROP YEAR EVEN THOUGH THE CO-PRODUCTS REMAIN ON THE PROPERTY OF THE
PROCESSOR.  ALL ON-SITE STORAGE EXPENSES AND ON-SITE LABOR, MATERIALS, AND OTHER
EXPENSES INCURRED AT THE PROCESSOR FACILITIES FOR THE PREPARATION, LOADING AND
SHIPMENT OF CO-PRODUCTS PRODUCED BY PROCESSOR SHALL BE PAID DIRECTLY BY
PROCESSOR AND SHALL NOT BE A POOL EXPENSE.

 


9.             RISK OF LOSS; INSURANCE.

 

(a)           Risk of Loss.  PROCESSOR covenants and agrees that it shall bear
the risk of loss of the Co-Products until the Co-Products are transferred from
the various PROCESSOR facilities to a common carrier for delivery to MIDWEST or
to the Purchaser.  Regardless of which party bears the risk of loss, PROCESSOR
shall continue to be the owner of its Co-Products and shall retain title to the
Co-Products until the Co-Products are sold to the Purchaser.  Whenever MIDWEST
shall have possession or control over such Co-Products prior to sale to the
Purchaser, MIDWEST shall act strictly as custodian thereof in accordance with
the provisions of this Agreement.

 

(b)           Insurance by PROCESSOR.  Until such time as the Co-Products are
turned over to a common carrier for delivery to MIDWEST or to the Purchaser,
PROCESSOR covenants and agrees, at its sole cost and at all times during the
term of this Agreement, to maintain in force an insurance policy or policies
covering loss, theft or damage to the Co-Products from any cause whatsoever, in
amounts not less than the full insurable value thereof, and product liability
insurance in amounts required by MIDWEST from time to time, which product
liability insurance shall name MIDWEST as an additional or named insured.  Said
policies shall be taken out with responsible insurance companies, and shall not
be canceled or altered without ten days’ written notice to MIDWEST.  PROCESSOR
shall furnish MIDWEST with certificates of insurance, together with a summary of
the terms and conditions of the policy or policies, and the date on which they
expire.

 

(c)           Insurance by MIDWEST.  From the time of the delivery of the
Co-Products to a common carrier at the various PROCESSOR facilities, MIDWEST
shall, to the extent not already covered by existing PROCESSOR insurance
policies, maintain in force an insurance policy or policies covering product
liability and loss, theft or damage to the Co-Products in amounts not less than
the full insurable value of the Co-Products.  Premiums paid for any such
insurance shall be a pool expense under Section 5 of the Agreement.

 


10.          LOGISTICS FUNCTION.  MIDWEST SHALL BE RESPONSIBLE FOR PERFORMING
ALL NORMAL LOGISTICS FUNCTIONS RELATING TO THE SHIPMENT OF CO-PRODUCTS FROM
PROCESSOR’S PLANTS.  MIDWEST SHALL USE ITS BUSINESS JUDGMENT IN DETERMINING THE
FACTORY, WAREHOUSE, MEMBER, OR PATRON FROM WHICH TO DRAW PRODUCT, CONSIDERING
SUCH FACTORS AS, BUT NOT LIMITED TO, CAR LOADINGS, POINTS OF DESTINATION,
CAPACITY OF TANKS OR WAREHOUSES, AND SIZE OF INVENTORIES STORED THEREIN.  DIRECT
OR INDIRECT COSTS OF MIDWEST ASSOCIATED WITH THE PERFORMANCE OF THE LOGISTICS
FUNCTION SHALL BE ALLOCATED TO PROCESSOR IN ACCORDANCE WITH SECTION 5 OF THIS
AGREEMENT.

 


11.          INFORMATION FROM PROCESSOR.  PROCESSOR SHALL, WHENEVER REQUESTED BY
MIDWEST, FURNISH MIDWEST PRODUCT PRODUCTION AND RELATED STATISTICAL DATA RELATED
TO THE CO-PRODUCTS, AND SHALL MAKE ITS BOOKS AND RECORDS RELATED TO THE
CO-PRODUCTS AND STATISTICS AVAILABLE

 

4

--------------------------------------------------------------------------------


 


AT ALL REASONABLE TIMES FOR INSPECTION BY MIDWEST.  PROCESSOR FURTHER AGREES,
UPON REQUEST OF MIDWEST, TO FURNISH MIDWEST WITH SAMPLES OF THE CO-PRODUCTS FOR
GRADING OR SELLING PURPOSES.  MIDWEST SHALL FURNISH MONTHLY PERFORMANCE REPORTS
OF SALES AND OPERATING COSTS AGAINST BUDGET NO LATER THAN 15 WORKING DAYS FROM
THE END OF THE MONTH.

 


12.          SALES PROMOTION.  MIDWEST AGREES TO DO ANY AND ALL THINGS
REASONABLY NECESSARY AND PROPER TO STIMULATE DEMAND FOR THE CO-PRODUCTS IN
EFFORTS TO IMPROVE THE MARKETS AND PROCEEDS RELATED THERETO.

 


13.          TERM OF AGREEMENT; TERMINATION.

 


(A)           TERM.  THE TERM OF THIS AGREEMENT SHALL BE FOR 2 (TWO) CONSECUTIVE
CROP YEARS COMMENCING ON SEPTEMBER 1, 2009 AND CONTINUING THROUGH AUGUST 31,
2011 (THE “INITIAL TERM”) AND FROM YEAR TO YEAR THEREAFTER UNTIL TERMINATED AS
PROVIDED HEREIN.

 


(B)           TERMINATION.  EITHER PARTY HAS THE RIGHT TO TERMINATE THIS
AGREEMENT AT THE END OF THE INITIAL TERM AND THEREAFTER BY GIVING WRITTEN NOTICE
BY REGISTERED MAIL TO THE OTHER PARTY OF SUCH TERMINATION AS FOLLOWS:

 


(I)            NOTICE OF TERMINATION TO BE EFFECTIVE AT THE CONCLUSION OF THE
INITIAL TERM SHALL BE GIVEN PRIOR TO MAY 1, 2010;

 


(II)           NOTICE OF TERMINATION TO BE EFFECTIVE AT THE CONCLUSION OF A
RENEWAL TERM SHALL BE GIVEN PRIOR TO MAY 1 OF A GIVEN YEAR TO BE EFFECTIVE ON
AUGUST 31 OF THE SUBSEQUENT YEAR (E.G., NOTICE GIVEN ON APRIL 30, 2011 IS
EFFECTIVE AUGUST 31, 2012).

 

(c)           Breach by PROCESSOR.  PROCESSOR agrees that MIDWEST shall have all
rights and remedies provided by law and in the Bylaws of MIDWEST in the event of
a breach or threatened breach by PROCESSOR of this Agreement.

 

(d)           Continuing Obligations.  Following the termination of this
Agreement for any reason, MIDWEST shall remain obligated to distribute the net
proceeds of each pool to PROCESSOR as provided herein.

 

14.          Patronage Relationship.  MIDWEST and PROCESSOR agree that the
business to be transacted under this Agreement will be done on a cooperative
basis.  PROCESSOR agrees to treat the full amount of any patronage distribution,
in excess of the net proceeds to be returned to PROCESSOR as provided herein,
which is made in a written notice of allocation (as defined in 26 U.S.C. §1388)
which it receives, as income received in the year in which such written notice
of allocation is received at its stated dollar amount in the manner provided in
26 U.S.C. §1385(a).

 


15.          COMPLIANCE WITH MIDWEST’S GOVERNING INSTRUMENTS.  PROCESSOR ACCEPTS
AND AGREES TO CONFORM TO AND ABIDE BY THE PROVISIONS OF THE ARTICLES OF
ASSOCIATION AND BYLAWS OF MIDWEST AND ALL AMENDMENTS THERETO DURING THE TERM OF
THIS AGREEMENT.

 


16.          REPRESENTATIONS BY PROCESSOR.  PROCESSOR HEREBY REPRESENTS AND
WARRANTS TO MIDWEST THAT:

 

5

--------------------------------------------------------------------------------


 

(a)           Cooperative Status.  PROCESSOR is a grower-owned agricultural
cooperative which is organized and operated so as to adhere to the provisions of
Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec. 1141j(a)), as
amended, and the Capper-Volstead Act of 1922 (7 U. S. C., Sec. 291, 292);

 


(B)           MARKETABLE TITLE.  PROCESSOR HAS GOOD AND MARKETABLE TITLE TO THE
CO-PRODUCTS, AND ALL CO-PRODUCTS WHICH ARE DELIVERED TO MIDWEST OR TO PURCHASERS
ARE FREE AND CLEAR OF ANY LIENS, ATTACHMENTS, SECURITY INTERESTS, CLAIMS OR
ENCUMBRANCES OF ANY KIND WHATSOEVER;

 


(C)           NO PRIOR OBLIGATION.  EXCEPT AS PREVIOUSLY DISCLOSED TO MIDWEST,
PROCESSOR IS NOT UNDER CONTRACT OR OBLIGATION TO SELL, MARKET, CONSIGN OR
DELIVER ANY OF THE CO-PRODUCTS TO ANY OTHER PERSON, FIRM, ASSOCIATION,
CORPORATION OR OTHER ENTITY; AND

 


(D)           BIOTECH PRODUCT.  PROCESSOR WARRANTS AND REPRESENTS THAT IT WILL
NOT KNOWINGLY DELIVER, WITHOUT THE PRIOR WRITTEN CONSENT OF MIDWEST, ANY
CO-PRODUCT TO MIDWEST THAT IS PRODUCED IN WHOLE OR IN PART FROM BIOTECH SEED OR
OTHER GENETICALLY MODIFIED ORGANISMS USED BY PROCESSOR, PROCESSOR’S GROWERS, OR
WHICH IS IN ANY MANNER ACQUIRED BY PROCESSOR FROM ANOTHER PARTY (“BIOTECH
PRODUCT”).  PROCESSOR SHALL INDEMNIFY, DEFEND AND HOLD MIDWEST AND EACH OF ITS
MEMBERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES AND
AGENTS (EACH AN “INDEMNITEE”) HARMLESS FROM AND AGAINST ALL LIABILITIES,
OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES, PRODUCT RECALL
AND/OR RE-ROUTING EXPENSES AND OTHER INCIDENTAL, CONSEQUENTIAL, SPECIAL AND
PUNITIVE DAMAGES) (COLLECTIVELY, THE “LIABILITIES”) IMPOSED UPON, INCURRED BY OR
ASSERTED AGAINST THE INDEMNITEE THAT RESULT DIRECTLY FROM THE SUPPLY BY
PROCESSOR OF ANY BIOTECH PRODUCT TO MIDWEST PURSUANT TO THIS AGREEMENT.

 


17.          INDEMNIFICATION BY PROCESSOR.  PROCESSOR HEREBY AGREES TO INDEMNIFY
AND HOLD HARMLESS, MIDWEST, ITS MEMBERS, AND THEIR RESPECTIVE EMPLOYEES, FROM
AND AGAINST ANY CLAIMS, LOSSES OR LIABILITIES, INCLUDING ATTORNEYS FEES
INCURRED, ARISING OUT OF, OR RESULTING FROM, THE PRODUCTION, ON-SITE STORAGE OR
LOADING OF ANY PRODUCT WHICH IS MARKETED BY MIDWEST PURSUANT TO THIS AGREEMENT. 
IN ADDITION, PROCESSOR SHALL DEFEND AND HOLD HARMLESS MIDWEST FROM ANY COSTS,
CLAIMS, LIABILITIES, SUITS OR OTHER PROCEEDINGS OR ACTIONS OF ANY KIND
WHATSOEVER, INCLUDING ATTORNEY FEES INCURRED, ARISING FROM OR CONNECTED WITH A
BREACH OF ANY OF THE REPRESENTATIONS CONTAINED IN SECTION 16 OF THIS AGREEMENT.

 


18.          REPRESENTATIONS BY MIDWEST.  MIDWEST HEREBY REPRESENTS AND WARRANTS
TO PROCESSOR THAT:

 

(a)           Cooperative Status.  MIDWEST is a grower-owned agricultural
cooperative which is organized and operated so as to adhere to the provisions of
Section 15(a) of the Agricultural Marketing Act (12 U.S.C. Sec. 1141j(a)), as
amended, and the Capper-Volstead Act of 1922 (7. U.S.C., Sec. 291, 292).

 

(b)           Member Agreements.  All other Members either have or will be
required to enter into identical pool marketing agreements for the marketing of
the Co-Products.

 

6

--------------------------------------------------------------------------------


 


19.          COMPLETE AGREEMENT.  THE PARTIES AGREE THAT THERE ARE NO ORAL OR
OTHER CONDITIONS, PROMISES, REPRESENTATIONS OR INDUCEMENTS AT VARIANCE WITH ANY
OF THE TERMS HEREOF AND THAT THIS CONTRACT REPRESENTS THE VOLUNTARY AND CLEAR
UNDERSTANDING OF BOTH PARTIES FULLY AND COMPLETELY.

 


20.          ASSIGNMENT.  NEITHER PROCESSOR NOR MIDWEST MAY ASSIGN THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.

 


21.          WAIVER OF BREACH.  NO WAIVER OF ANY OF THE AGREEMENTS OR PROVISIONS
CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT
BREACH OF THE SAME OR OF ANY OTHER PROVISION OF THIS AGREEMENT.

 


22.          NOTICES.  WHENEVER NOTICE IS REQUIRED BY THE TERMS HEREOF, IT SHALL
BE GIVEN IN WRITING BY DELIVERY OR BY CERTIFIED OR REGISTERED MAIL TO THE OTHER
PARTY AT THE ADDRESS FOUND AT THE END OF THIS AGREEMENT OR SUCH OTHER ADDRESS AS
A PARTY SHALL DESIGNATE BY APPROPRIATE NOTICE.  IF NOTICE IS GIVEN BY MAIL, IT
SHALL BE EFFECTIVE TWO (2) DAYS AFTER MAILING.

 


23.          CONSTRUCTION OF TERMS OF AGREEMENT; MODIFICATION.  THE LANGUAGE IN
ALL PARTS OF THIS AGREEMENT SHALL BE CONSTRUCTED AS A WHOLE ACCORDING TO ITS
FAIR MEANING AND NOT STRICTLY FOR OR AGAINST ANY PARTY HERETO.  HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSTRUED AS A PART OF THIS
AGREEMENT OR AS DEFINING, LIMITING OR AMPLIFYING THE PROVISIONS HEREOF.  THIS
AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SHALL NOT BE
MODIFIED IN ANY MANNER EXCEPT BY AN INSTRUMENT IN WRITING EXECUTED BY THE
PARTIES HERETO.  IN THE EVENT ANY TERMS, COVENANT OR CONDITION HEREIN CONTAINED
IS HELD TO BE INVALID OR VOID BY ANY COURT OF COMPETENT JURISDICTION, THE
INVALIDITY OF ANY SUCH TERM, COVENANT OR CONDITION SHALL IN NO WAY AFFECT ANY
OTHER TERM, COVENANT OR CONDITION HEREIN CONTAINED.

 


24.          SUCCESSORS AND ASSIGNS.  SUBJECT TO THE OTHER PROVISIONS OF THIS
AGREEMENT, ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND SHALL BIND THE PARTIES HERETO AND THEIR SUCCESSORS
AND PERMITTED ASSIGNS.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, MIDWEST and PROCESSOR have executed this Agreement effective
the day and year first above written.

 

 

FOR MIDWEST:

 

 

MIDWEST AGRI-COMMODITIES COMPANY

 

 

999 Fifth Avenue, Suite 500

 

 

San Rafael, CA 94901

 

 

 

 

 

By

/s/ J. R. Eichenberger

 

 

 

 

Its

President

 

 

 

 

 

 

 

 

 

FOR PROCESSOR:

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

101 North Third Street

 

 

Moorhead, MN 56560

 

 

 

 

 

By

/s/ David Berg

 

 

 

Its

President/CEO

 

 

8

--------------------------------------------------------------------------------


 

Schedule A

 

The Co-Products supplied under this Agreement shall be of sound and merchantable
quality and shall conform to the following specifications:

 

Dried beet pulp

Beet pulp pellets

5/16” diameter pellets

Moisture - maximum 11 %

Sucrose - maximum 10.5% dry basis

Ash- maximum 8%dry basis

Fines - maximum 3%

Length 3/4”- 1 1/4” target

Additives - Molasses or de-sugared beet molasses may be added, subject to
Midwest approval

Shipping Weight - as agreed from time to time and subject to car size

 

Beet Pulp Shreds- Plain

Shreds - plain packed in 40 Lb. paper bags

Moisture - not more than 11.0%

Sucrose- maximum 10.5% dry basis

Ash- maximum 8% dry basis

Product - composed only of pulp from sugar beets

 

Beet Pulp Shreds- with molasses

Shreds - with beet molasses added packed in 40 Lb. paper bags

Moisture - not more than 11.0%

Product - composed only of pulp from sugar beets with added beet molasses

 

Beet Molasses

Beet molasses as produced in the normal operations of the factory

Double Dilution Brix - minimum 79.5 degree

Total sugars expressed as invert - minimum 48%

 

Raffinate (de-sugared beet molasses)

Dry matter – minimum 60%

Crude Protein - minimum 9%

 

Betaine

Dry matter - not less than 60%

Betaine content - not less than 32% by weight

 

--------------------------------------------------------------------------------